UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7494


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DARNELL MICHAEL DUNN, a/k/a Doughboy,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00274-FL-1)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darnell Michael Dunn, Appellant Pro Se.     Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darnell Michael Dunn appeals the district court’s orders

granting    his    motion      for   a   sentence     reduction        pursuant    to    18

U.S.C.     § 3582(c)(2)(2012)             and      denying       his      motion        for

reconsideration.          We    have     reviewed       the    record    and     find   no

reversible       error.          Because        the   Government’s            substantial

assistance motion was based on U.S. Sentencing Guidelines Manual

§ 5K1.1 and not 18 U.S.C. § 3553(e) (2012), the district court

lacked authority to reduce Dunn’s sentence below the statutory

mandatory minimum.          Melendez v. United States, 518 U.S. 120,

126-27 (1996); United States v. Allen, 450 F.3d 565, 568-70 (4th

Cir. 2006).       Further, as the district court correctly noted, it

was     without     authority        to     rule        on     Dunn’s     motion        for

reconsideration.          Accordingly, we affirm the district court’s

orders.     We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented       in    the    materials

before    this    court   and    argument       would    not    aid     the    decisional

process.


                                                                                 AFFIRMED




                                           2